2. 	Applicant’s election without traverse of the Invention of Group I in the reply filed on September 22, 2020 is acknowledged.
3.	The Sequence Listing filed January 19, 2021 is approved.
4.	The preliminary amendment to the specification filed September 22, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendment inserting the new paragraph following the heading contains new matter because of its incorporation-by-reference to the three provisional applications.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 145 and 210-237 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how to interpret the % 
7.	Claims 213-237 are objected to because of the following informalities:  At claim 213, line 1; claim 215, line 2; claim 236, line 1 (both occurrences); and claim 237, line 1 (both .  Appropriate correction is required.
8.	Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive.
	The objection under 35 U.S.C. 132 to the preliminary amendment to the specification filed September 22, 2020 is maintained.  Applicant contends that the PCT Request Form PCT/RO/101 filed with the corresponding International application, with its Incorporation by reference statement at page 5, shows that the incorporation-by-reference added by the preliminary amendment is not new matter.  The examiner does not agree with Applicant’s analysis.  The Incorporation by reference section of the PCT/RO/101 requires confirmation under PCT Rule 20.6 that an element of the international application or a part of the description, claims or drawings which is missing from the international application is completely contained in an earlier priority application.  PCT Rule 20.6(a)(iv) requires that Applicant identify where the missing part is contained in the earlier priority application.  Applicant has not complied with PCT Rule 20.6(a)(iv) in providing this identification, and therefore the conditions for incorporation by reference in accordance with the PCT/RO/101 have not been satisfied.
9.	Claim 84 is allowed.
Claims 145 and 210-237 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
March 4, 2021